Citation Nr: 0109372	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for plantar 
fasciitis of the left foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for plantar 
fasciitis of the right foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for bilateral plantar fasciitis.

In April 1994, the veteran and her spouse presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.

In July 1994, the Hearing Officer granted separate 10 percent 
evaluations for each foot, effective June 2, 1993.

In July 1996, the veteran and her spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.  
In April 1997, the Board remanded the claims for additional 
development and adjudicative action.

The veteran relocated to Louisiana and jurisdiction of her 
claim was assumed by the RO in New Orleans, Louisiana.  The 
case has been returned to the Board for further appellate 
review.


REMAND

The Board notes that the last examination conducted for the 
veteran's service-connected disabilities was in August 1997-
well more than three years ago.  In a VA Form 21-4138, 
Statement in Support of Claim, received in July 2000, the 
veteran submitted a statement, asserting her condition had 
worsened and had not been evaluated in several years.  See VA 
O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has 
undergone an increase in severity since the time of the last 
VA examination).  Thus, due to the veteran's statement and 
the length of time since the last examination, the Board 
finds that an additional examination will be needed to enable 
the Board to render a final determination as to these claims.  
See id.; see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Additionally, the Board notes that at the time of the prior 
remand, the Board had asked that the veteran's VA outpatient 
treatment reports be obtained.  The record reflects the RO 
obtained the records from February 1995.  The last outpatient 
treatment reports received prior to that were dated in June 
1993.  An attempt to obtain records from June 1993 would be 
appropriate.  Also, in the veteran's July 2000 statement, she 
stated she was receiving treatment at the VA Medical Center 
in Shreveport, Louisiana, and from the Southside Foot Clinic 
in Shreveport, Louisiana.  The record does not reflect that 
an attempt to obtain either the VA records or the private 
medical records was made.  There is a June 2000 letter from a 
private physician at the Southside Foot Clinic, but that is 
the only record related to the veteran's foot treatment, and 
it is clear that the veteran has received prior treatment at 
that clinic.  Both the VA and private records must be 
obtained.

As to the June 2000 letter, the private physician stated that 
the veteran had been seen for right foot planar fasciitis and 
that surgery had been recommended.  The RO should find out if 
the veteran has undergone the recommended surgery.

Finally, an April 2000 letter from the veteran's supervisor 
at the United States Postal Service shows the supervisor 
requested a "Fitness for Duty" to be performed related to 
the veteran's bilateral foot disorder.  If there are any 
medical records related to such determination, the Board 
finds that they should be obtained and associated with the 
claims file.

The Board must point out that in the April 1997 remand, the 
Board determined that an examination was necessary and stated 
that the examiner should be provided with the veteran's 
claims folder prior to the examination.  The record reflects 
that at the time of the August 1997 examination, the examiner 
had not seen the claims file and instead reviewed the claims 
file following the examination of the veteran.  The Board 
asks that prior to the veteran being examined at this time, 
the examiner be given a copy of this remand and of the 
veteran's claims file so that the examination can be 
conducted in a timely manner and the case sent back to the 
Board for further appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her bilateral 
plantar fasciitis.  The veteran should be 
informed that she should give permission 
for VA to obtain the private treatment 
records from the Southside Foot Clinic, 
including any surgical records if surgery 
has been performed on either or both 
feet, and any treatment records related 
to the "Fitness for Duty" that was 
performed through her employment with the 
United States Postal Service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, particularly the 
outpatient treatment reports in 
California from June 1993 to the present 
and all the treatment reports from the VA 
Medical Center in Shreveport, Louisiana.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the severity of her service-
connected plantar fasciitis of the right 
and left feet.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should reflect 
that the examiner has reviewed the 
pertinent evidence.  The examiner should 
record all pertinent medical complaints, 
symptoms, and clinical findings and 
answer the following questions as to each 
foot:

(a) Does the service-connected plantar 
fasciitis of the right foot and/or left 
foot cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
foot, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right and/or 
left foot, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability or 
disabilities.  Again, the examiner is 
asked to address each foot separately

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
verify that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to evaluations in excess of 
10 percent for plantar fasciitis of the 
right and left feet.  

If the benefit sought on appeal remains denied, the veteran 
and her representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by not 
reporting for a scheduled examination may result in the 
denial of her claims for increased evaluations.  38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


